t c no united_states tax_court creditguard of america inc petitioner v commissioner of internal revenue respondent docket no 1332-16l filed date r revoked p’s tax-exempt status retroactively to date in a subsequent deficiency proceeding p executed a stipulated de- cision document agreeing to assessment of a deficiency for it sec_2002 tax_year and of underpayment interest on that deficiency as provided by law r accrued and assessed interest on the deficiency from the date on which p’ sec_2002 corporate tax_return would have been due when that amount remained unpaid r began collection action in a collec- tion due process proceeding p disputed its underlying liability argu- ing that interest can begin accruing no earlier than the date on which r issued the final_determination revoking p’s tax-exempt status not- withstanding the retroactive character of that revocation held retroactive revocation of p’s tax-exempt status re- quires restoring r to the position r would have occupied if p had never enjoyed tax-exempt status during it sec_2002 tax_year held further p is liable for interest beginning on the date it sec_2002 corporate tax_return would have been due held further the so did not abuse his discretion in sus- taining the proposed collection action matthew t journy and carrie garber siegrist for petitioner scott a hovey for respondent opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the in- ternal revenue service irs or respondent to uphold a notice_of_federal_tax_lien nftl filing the parties have filed under rule cross-motions for summary_judgment presenting what seems to be a question of first impression in this court that question concerns the proper computation of interest on a tax_deficiency where the irs has retroactively revoked a corporation’s tax-exempt status under sec_501 and c 1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the irs revoked petitioner’s tax-exempt status in made the revoca- tion retroactive to date and eventually issued it a notice_of_deficiency for that year petitioner timely petitioned this court and on date we entered a stipulated decision in that case our decision determined a defi- ciency of dollar_figure in petitioner’s federal_income_tax for the parties in- cluded a below-the-line stipulation that underpayment interest would later be as- sessed as provided by law upon revocation of its tax-exempt status petitioner became obligated to file form_1120 u s_corporation income_tax return for respondent contends that the starting date for computing interest on the deficiency is determined by re- ference to the date prescribed by law for filing a form_1120 for by a corpora- tion that uses the calendar taxable_year which in this case would be date petitioner contends that the starting date for computing interest is date the date on which the irs issued the final_determination letter revoking its tax-exempt status concluding as we do that respondent has the better side of this argument we will grant his motion for summary_judgment deny petitioner’s cross-motion and sustain the proposed collection action background the following facts are derived from the parties’ pleadings and motion pa- pers including the attached declaration and exhibits petitioner had its principal_place_of_business in florida when it filed its petition petitioner was incorporated in florida in as a nonprofit corporation en- gaged principally in credit counseling in date the irs issued petition- er a favorable determination_letter recognizing it as an organization exempt from federal_income_tax under sec_501 and c in date petitioner filed with the irs as required by sec_6033 an information_return on form_990 return of organization exempt from income_tax for it sec_2002 calendar tax- able year see sec_6072 in date the irs commenced an examination of petitioner’s form_990 for at the conclusion of this examination and the ensuing administra- tive process the irs issued to petitioner on date a final adverse de- termination letter revoking its tax-exempt status retroactively to date this letter informed petitioner you are required to file federal_income_tax re- turns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter when petitioner did not promptly file a form_1120 for the irs pre- pared on its behalf a substitute for return sfr that met the requirements of sec_6020 on date on the basis of that sfr the irs issued petitioner a notice_of_deficiency and in response petitioner timely petitioned this court see creditguard of am inc v commissioner docket no filed date on date we entered a stipulated decision in that case de- ciding that there was a deficiency in income_tax of dollar_figure due from petitioner for our decision recited the parties’ further stipulation that interest will be assessed as provided by law on the deficiency in income_tax due from petitioner on date the irs assessed the dollar_figure deficiency as well as in- terest of dollar_figure on that deficiency under the irs’ computation interest began accruing on date the date prescribed by law for filing a form_1120 for by a corporation using the calendar taxable_year in an effort to collect these unpaid liabilities the irs sent petitioner a no- tice of federal_tax_lien filing and your right to a hearing petitioner timely re- quested a cdp hearing on its hearing request form it checked the boxes cap- tioned installment_agreement offer_in_compromise and lien withdrawal 2ordinarily the due_date for a corporate tax_return for would have been date because that day was a saturday the due_date was pushed back two days to the following monday see infra p following numerous email and telephone exchanges a settlement officer so from the irs appeals_office held a face-to-face cdp hearing with petition- er’s representative on date with respect to its underlying tax_liability petitioner sought abatement of most of the assessed interest it contended that the earliest the interest could begin accruing would be the date on which the irs as- sessed the deficiency date rejecting the irs’ position that liability for interest would be governed by the date on which the form_1120 was due for filing_date the so allowed petitioner to challenge its underlying liability in this re- spect but he rejected petitioner’s argument on the merits under the applicable code provisions he determined interest is to be charged on unpaid taxes from the date the taxes were due until the date they are paid he thus concluded that the irs had correctly calculated interest by reference to the due_date for the form_1120 that petitioner was obligated to file for with respect to collection alternatives petitioner submitted two offers-in- compromise oics the first oic submitted date was returned for failure to include the required initial payment the second oic submitted date offered to compromise petitioner’s outstanding liability then about dollar_figure for dollar_figure but petitioner withdrew that offer by letter dated date and did not submit another offer petitioner also sought withdrawal of the nftl noting that petitioner was currently making payments toward satisfaction of it sec_2002 liability with the nftl in place the so concluded that lien withdrawal was not necessary to facilitate col- lection and he determined that petitioner had not met the other conditions set forth in sec_6323 for withdrawal of the nftl on date the irs sent petitioner a notice_of_determination sustaining the collection action for the reasons outlined above on date petitioner timely petitioned this court the petition did not dispute the so’s rejection of the proposed collection alternatives rather the sole error alleged in the petition is that the so erred in failing to abate interest unlawfully assessed on the amount of the underlying liability the petition based this assignment of error on the premise that the starting date for calculating interest should have been date the date on which the irs mailed the final adverse determina- tion letter revoking petitioner’s tax-exempt status 3the petition also contended that interest abatement was required by sec_6404 which mandates suspension of interest in certain situations where the irs does not promptly contact the taxpayer however this provision applies only i n the case of an individual who files a return on or before the due_date for the continued the sole question remaining for decision concerns the starting date for cal- culating interest on petitioner’ sec_2002 tax_deficiency on date re- spondent filed a motion for summary_judgment addressing this issue on date petitioner filed an objection to respondent’s motion and on date a cross-motion for summary_judgment discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the question presented is purely one of law the parties agree that no material facts are in dispute and they have expressed that continued return including extensions sec_6404 because petitioner is not an individual sec_6404 does not apply here see h_r conf rept no pincite u s c c a n noting that interest suspension ap- plies only to individuals in its motion for summary_judgment petitioner explic- itly abandoned any argument based on sec_6404 consensus by filing cross-motions for summary_judgment we conclude that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case where the taxpayer has properly challenged its underlying tax_liability for the year in question we review the irs determination de novo 114_tc_176 a taxpayer may challenge the existence or amount of its underlying liability in a cdp proceeding only if the person did not receive any statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner seeks to challenge its underlying liability for only with re- spect to the interest assessed on the deficiency the amount of interest properly assessable was not and could not have been considered by this court in petition- er’s prior deficiency case see 95_tc_209 holding that underpayment interest is excluded from the definition of a defi- ciency in sec_6211 and respondent agrees that petitioner has had no other prepayment opportunity to dispute such interest petitioner properly advanced its challenge to the assessed interest during the cdp hearing and the so considered and rejected its argument we review de novo his determination to this effect c analysis sec_6601 provides if any amount of tax imposed by this title is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid sec_6601 provides that the last date prescribed for payment of the tax shall be determined under chapter chapter includes sec_6151 captioned time and place for paying tax shown on returns it provides that when a return of tax is required under this title the taxpayer shall pay such tax at the time fixed for filing the return determined without regard to any extension of time for filing the return sec_6151 4in certain circumstances this court is authorized to reopen a deficiency case within one year after our decision has become final solely to determine whether the taxpayer has made an overpayment of interest sec_7481 rule but we have jurisdiction to do this only if the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary sec_7481 rule b a respondent concedes that this provision did not afford petitioner a prior opportunity to dispute its liability for interest sec_6072 would have determined the timely filing of a corporate in- come tax_return for the taxable_year it provided that the return of a corpor- ation using the calendar taxable_year shall be filed on or before the 15th day of march following the close of the calendar_year see sec_1_6012-2 income_tax regs that day date was a saturday thus for a corporate tax- payer using the calendar taxable_year the due_date for it sec_2002 form_1120 was monday date see sec_7503 petitioner is a corporation upon revocation of its tax-exempt status retro- actively to date it became obligated to file a corporate_income_tax re- turn on form_1120 for under sec_6601 interest runs from the last date prescribed for payment under sec_6151 the last date prescribed for payment is the date fixed for filing the return because the date fixed for filing petitioner’ sec_2002 form_1120 was date these provisions indicate that petitioner must pay interest on the unpaid tax for the period from such last date to the date paid see sec_6601 respondent accordingly argues with consider- sec_6072 was amended for tax years beginning after date by the surface transportation and veterans health care choice improve- ment act of pub_l_no sec a stat pincite as amend- ed sec_6072 now applies only to returns filed by partnerships and s cor- porations the due_date for filing returns by c corporations is now governed by sec_6072 which generally specifies the 15th day of the fourth month fol- lowing the close of the fiscal_year able force that the starting date for computing interest on petitioner’s unpaid corporate_income_tax is date petitioner notes that it was tax exempt during that it correctly filed form_990 for that year and that it had no obligation to file form_1120 until its tax exemption was revoked it accordingly contends that the starting date for paying interest is governed by sec_6601 captioned last date for payment not otherwise prescribed that section provides that i n the case of taxes payable by stamp and in all other cases in which the last date for payment is not otherwise prescribed the last date for payment shall be deemed to be the date the liability for tax arises sec_6601 by its terms is inapplicable here it applies only to taxes payable by stamp and other taxes for which the last date for payment is not other- wise prescribed the tax involved here is the corporate_income_tax the last date for payment of the corporate_income_tax is otherwise prescribed namely by sec_6072 for a calendar_year corporate taxpayer in that date was date even if sec_6601 applied it would not help petitioner petitioner’s corporate_income_tax liability for did not arise on date when the irs mailed the letter revoking petitioner’s tax-exempt status nor did it arise on date when this court entered a decision determining a deficien- cy of dollar_figure for and it did not arise on date when the irs assessed that tax rather by virtue of the retroactive revocation of petitioner’s tax-exempt status to date its corporate_income_tax liability arose during the calendar_year for which it had become a corporation subject_to tax under subtitle a sec_6012 see 293_us_121 defining taxpayers’ taxable_year as the twelve months’ accounting_period for which they were bound to report income and pay taxes and petitioner’s liabil- ity for payment of that tax arose on date the due_date of its form_1120 for in contending that it had no tax_liability for until petitioner is ignoring the fact that its tax-exempt status was revoked not prospectively but retroactively to date retroactive revocation is not just a slap on the wrist it has real tax consequences to be sure until we devise time machines a change can have its effects only in the future 129_f3d_189 d c cir but the purpose of making a change retroactive is to suspend reality and invoke a counterfactual premise here the premise is that petitioner was not in fact tax exempt during but rather was a corporation subject_to the regular corporate_income_tax because pe- titioner did not actually pay that tax on the date prescribed for payment it is liable for interest beginning on that date petitioner emphasizes that it could not possibly have paid it sec_2002 tax liabil- ity timely because it did not know on date that this liability existed but respondent is not contending that petitioner was negligent and is not seeking to collect an addition_to_tax for failure timely to pay respondent is seeking only to collect interest on the unpaid tax from the date the tax was due to be paid in so doing respondent is simply implementing the logical consequences of the retro- active revocation to which petitioner agreed whereby the irs is restored to the position it would have occupied if petitioner had never enjoyed tax-exempt status during sec_6501 provides that the filing of a form_990 by a taxpayer that determines in good_faith that it is a tax-exempt_organization shall be deemed the return of the organization for purposes of starting the period of limitations on as- sessment by triggering the start of the three-year limitations_period of sec_6501 the good-faith filing of a form_990 prevents the irs from revoking an entity’s tax-exempt status for years in the distant past but if the assessment limi- tations period remains open as it was here upon the irs’ prompt examination of petitioner’ sec_2002 form_990 neither sec_6501 nor any other code provision prevents the irs from assessing the accrued interest 7in any event by stipulating a dollar_figure deficiency for in the prior deficiency case petitioner agreed to the revocation of its tax-exempt status retro- continued underpayment interest is designed to compensate the government for the period during which the taxpayer has enjoyed use of the government’s money interest in tax cases as in others is merely compensatory it is not a penalty 414_f2d_444 5th cir under this use-of-funds ra- tionale a taxpayer who initially failed to satisfy his tax_liability is obligated to pay interest on the taxes due from the date the tax_return should have been filed regardless of whether the failure to pay resulted from the taxpayer’s miscalculation or the g overnment’s redetermination 931_f2d_554 9th cir by executing a stipulated decision in the prior deficiency case petitioner has agreed that it had a corporate_income_tax deficiency of dollar_figure for it has had use and enjoyment of that dollar_figure from date until now it has supplied no reason in law or logic why it should not have to pay interest as any other corporate taxpayer would have to do continued actively to date petitioner cannot plausibly raise a reliance argument against the consequences of a retroactive revocation to which it agreed cf dick- man v commissioner 465_us_330 sustaining the commissioner’s authority to change his position even though a taxpayer may have relied to his detriment upon the commissioner’s prior position 8petitioner notes that it was legally required to file a form_990 for and continued d abuse_of_discretion in deciding whether the so abused his discretion in sustaining the nftl filing we consider whether he properly verified that the requirements of ap- plicable law or administrative procedure have been met considered any rele- vant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more than intrusive that necessary see sec_6330 we find that the so properly verified that all requirements of applicable law and administrative procedure were followed and petitioner did not dispute in its petition the so’s rejection of the proposed collection alternatives those issues are thus conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded continued that if it had filed a form_1120 instead it might have been liable for a penalty un- der sec_6652 but respondent is not contending that petitioner was non- compliant in its tax filings or that it should have filed something other than it did respondent is simply seeking to collect interest on a deficiency that arose in and has not been paid the fact that petitioner could not literally have filed a form_1120 on date does not negate the existence of a corporate in- come tax_liability for or entitle petitioner to free use of the government’s money for the ensuing decade to reflect the foregoing an appropriate order and decision will be entered
